Appeal Dismissed and Memorandum Opinion filed April 5, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00006-CV

           IN THE INTEREST OF L.S.S., A/K/A L.S.G., A CHILD

                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2020-00921J

                          MEMORANDUM OPINION

      This is an accelerated appeal from a judgment terminating parental rights
signed December 15, 2021. The appellate record reflects that on March 2, 2022, the
trial court granted appellant’s motion for a new trial and accordingly ordered a new
trial. This effectively undid the earlier judgment and left nothing for this court to
review in the current appeal. Cf. Wilkins v. Methodist Health Care Sys., 160 S.W.3d
559, 563 (Tex. 2005) (“[T]he trial court wiped the slate clean when it granted [the
appellant’s] motion for new trial; it is as though the court’s first order granting
summary judgment never existed . . . .”).

      This court issued a dismissal letter instructing appellant to demonstrate this
court retained jurisdiction over the appeal despite the trial court’s grant of a new
trial. Appellant filed no response. Therefore, we dismiss the appeal for want of
jurisdiction. See Tex. R. App. P. 42.3.



                                   PER CURIAM



Panel consists of Justices Wise, Poissant, and Wilson.




                                          2